Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Corrected Notice of Allowability
In response to Request for Corrected Notice of Allowability filed 07/23/2021, examiner has removed paragraph (3) on page (2) of the Notice of Allowability filed 05/26/2021. A corrected Notice of Allowability is produced below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, line 11, after “the subsequent reagent has at least one of”, delete “a” and insert –the--.
In claim 6, line 12, after “codes and”, delete “a” and insert –the--.

Response to Amendment
The Amendment filed 05/10/2021 has been entered. Claims 1-7 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/24/2021.   


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of Nakano (WO 2016140017 A1) and Mori et al. (US 20090214385 A1) fail to teach or fairly suggest “the computer programmed to: display in a chart display area of a screen a time series of data including a reagent use time area having a first boundary at a first time of using the reagent and a second boundary at a second time of using a subsequent reagent, the second time is subsequent to the first time and the reagent use time area indicating an area of use of the reagent in the time series of data, and simultaneously display on the chart display area the analysis result of the specimen within the reagent use time area, which has been analyzed using the reagent, the standard solution, and the accuracy control sample”.
	While the secondary references of Orihashi (EP 1762850 A2, see Fig. 5) and Cohen (US 2009050186 A1, see Fig. 5A) teach displaying various time series data in boundaries, the secondary references fail to teach or fairly suggest the specific computer program limitations of claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 05/10/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797